Ludeling-, C. J.
A note for sixty dollars, made by the plaintiff, was deposited in the Southern Bank for collection, by Albert Lamotte. It was protested for non-payment through a mistake on the part of the ■bank.
The plaintiff brought this suit to recover damages caused him by the protest of his note.
There was a verdict of the jury for five hundred dollars in favor of the plaintiff, and a judgment in accordance therewith. The defendant appealed.
The evidence shows that the employes of the bank were not able to decipher the signature of the maker, and that they guessed at it, entering the name in the bank book, kept for the purpose, as J. Labalos. That when the clerk of the maker came to pay the note, he was informed by the cashier that no such note was deposited with the *331bank; and a few days afterwards tbe note was given to a notary, who protested it. This clearly shows carelessness on the part of the bank.
But no actual injury or damage to the plaintiff has been proved. The note was protested through error on one day, and was paid early -on the next day. The verdict and judgment are clearly erroneous.
It is therefore ordered and adjudged that the verdict of the jury be set aside, that the judgment of the lower' court be reversed, and that there be judgment in favor of the defendant rejecting the plaintiff’s demand with costs in both courts.